 

Exhibit 10.35

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Addendum No. 2 to the Master Supply Agreement Dated as of April 1, 2009

This Addendum No. 2 to the Master Supply Agreement dated as of April 1, 2009
(the “Addendum”) is effective as of May 14, 2010 (the “Addendum Effective
Date”), by and between diaDexus, Inc. (“diaDexus”), and Berkeley HeartLab, Inc.
(“Lab”).

WHEREAS, Lab and diaDexus are parties to that certain Master Supply Agreement
dated April 1, 2009, as amended by Addendum No. 1 dated as of April 1, 2010
(collectively, the “Agreement”);

WHEREAS, the parties desire to amend such Agreement to make additional Product
available to Lab.

NOW THEREFORE, in consideration of the agreements, mutual representations and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1. Definitions. All capitalized terms not defined herein shall have the meaning
assigned to them in the Agreement. Notwithstanding the foregoing, any reference
to “Product Addendum” in the Agreement shall be amended to read “Second Amended
Product Addendum” as defined in Section 2 of this Addendum.

2. Second Amended Product Addendum. The Amended Product Addendum attached to the
Agreement shall be deleted in its entirety and replaced with the Second Amended
Product Addendum attached hereto and incorporated herein.

3. Entire Agreement. In the event of any conflict between the terms and
conditions of this Addendum and the Agreement, the terms and conditions of this
Addendum shall control. Except as otherwise provided in the Addendum, the
parties agree that all provisions of the Agreement are hereby ratified and
agreed to be in full force and effect and are incorporated herein by reference.
This Addendum and the Agreement (as amended hereby), including without
limitation all Attachments hereto, contain the entire agreement among the
parties relating to the subject matter herein and all prior proposals,
discussions and writings by and among the parties and relating to the subject
matter herein, whether written or oral, are superseded hereby and thereby. None
of the terms of this Addendum shall be deemed to be amended unless such Addendum
is in writing, signed by all parties hereto, and recites specifically that it is
an addendum to the terms of this Addendum.

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
by their fully authorized representatives.

 

diaDexus, Inc.:   Berkeley HeartLab, Inc.:

  By: /s/ Patrick Plewman

 

  By: /s/ Jonathan Wolin

  Name: Patrick Plewman

 

  Name: Jonathan Wolin

  Title: President and CEO

 

  Title: VP and Chief Compliance Officer

  Date: May 24, 2010

 

 

  Date: May 24, 2010

 

 

    Approved as to legal form for Berkeley HeartLab, Inc.:  

/s/ Victor K. Lee

      Victor K. Lee (May 24, 2010)  

 

Confidential   Page 1  



--------------------------------------------------------------------------------

 

diaDexus - Berkeley HeartLab, Inc.

SECOND AMENDED PRODUCT ADDENDUM

PRODUCT EXHIBIT – Revised May 14, 2010

 

Catalog #

  

Description

  

Lab Price

90116   

PLAC® Test Kit for Hitachi Series

Analyzers

250 Test Kit for Hitachi, Roche Hitachi

Modular P

Automated Clinical Chemistry Analyzers

   [*] 90123   

PLAC® Test ELISA Kit

96-Well Plate

   [*] 90108   

PLAC® Calibrator Kit

for Automated Clinical Chemistry

Analyzers

   [*] 90109   

PLAC® Control Kit

for Automated Clinical Chemistry

Analyzers

   [*]

[*]

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Confidential   Page 2  